Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/31/2021 in which claims 1-20 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 1, 4, 6, 8-11, 13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chitrapu et. al., (US 2003/0114195), (hereinafter, Chitrapu) in view of Wang (US 2019/0124664), (hereinafter, Wang).

Regarding claims 1, 11, 19-20, Chitrapu discloses a positioning control device/method/non-transitory computer-readable storage medium/system
 (= dynamically reconfigure base station transmission beams, see [0036 and 0031-0034]), comprising a memory, a processor, and a computer program stored in the memory and runnable on the processor, wherein the processor, when running the computer program, is caused to perform following processes:
determining a position of a positioning object (= handover triggering event includes thresholds relating to UE location data and change of location data indicating travel direction, see [0114]);
 determining, based on the position of the positioning object, at least one target positioning beacon whose distance to the positioning object satisfies a predetermined condition (= speed and direction of UE may be reported by the UE or estimated by BS, this information may be used to predict the future positions of the UE, see [0077]; once the handover process is triggered, the serving base station determines which base stations are to be involved; once a new beam allocation process is selected, it is implemented to refocus the respective base station beams, see [0115]; whereby the future positions of UE is being associated with the “predetermined condition”).
Chitrapu explicitly fails to disclose the claimed limitations of: 
“sending a prompt message to the target positioning beacon, wherein the prompt message is intended to instruct a positioning beacon to switch a broadcast frequency from a first frequency to a second frequency which is greater than the first frequency”.
However, Wang, which is an analogous art, equivalently discloses the claimed limitations of:
 “sending a prompt message to the target positioning beacon, wherein the prompt message is intended to instruct a positioning beacon to switch a broadcast frequency from a first frequency to a second frequency which is greater than the first frequency” (= spectrum controller 110 may control allocation of spectrum used by the first and second access points 120 and 130; controller 110 may instruct the first access point to  communicate with user equipment 122 using frequency range of 3550-3649GHz and the second access point using frequency range of 3650-3700GHz, see [0026 and 0028]).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang with Chitrapu for the benefit of achieving a communication system that includes dynamically switching between two technologies based on network load thereby improving spectrum efficiency loss by limiting the use of each of the technologies in non-desired scenarios. 
Regarding claims 4 and 13, as mentioned in claims 1 and 11, Chitrapu explicitly disclose the device/method, wherein sending the prompt message to the target positioning beacon comprises: instructing the positioning object to send the prompt message to the target positioning beacon.
However, Wang, which is an analogous art equivalently discloses the device, wherein sending the prompt message to the target positioning beacon comprises: instructing the positioning object to send the prompt message to the target positioning beacon (see, [0026 and 0028]).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang with Chitrapu for the benefit of achieving a communication system that includes dynamically switching between two technologies based on network load thereby improving spectrum efficiency loss by limiting the use of each of the technologies in non-desired scenarios. 
Regarding claims 6 and 15, as mentioned in claims 1 and 11, Chitrapu further discloses the device/method, wherein determining the position of the positioning object comprises: determining the position of the positioning object based on information of at least one positioning beacon detected by the positioning object (see, [0115]).Regarding claim 8 and 16, Chitrapu discloses positioning control device/method, comprising a memory, a processor, and a computer program stored in the memory and runnable on the processor, wherein the processor, when running the computer program, (= dynamically reconfigure base station transmission beams, see [0036 and 0031-0034]):
sending a broadcast message at a first frequency (= transmission of communication data, see [0005 and 0055]). 
Chitrapu explicitly fails to disclose the claimed limitations of: 
“acquiring a prompt message, wherein the prompt message is intended to instruct a positioning beacon to switch a broadcast frequency from the first frequency to a second frequency, and the prompt message is generated in response to detecting the positioning object; switching the broadcast frequency from the first frequency to the second frequency based on the prompt message; and sending the broadcast message at the second frequency which is greater than the first frequency.           However, Wang, which is an analogous art, equivalently discloses the claimed limitations of:
 “acquiring a prompt message, wherein the prompt message is intended to instruct a positioning beacon to switch a broadcast frequency from the first frequency to a second frequency, and the prompt message is generated in response to detecting the positioning object; switching the broadcast frequency from the first frequency to the second frequency based on the prompt message; and sending the broadcast message at the second frequency which is greater than the first frequency (= spectrum controller 110 may control allocation of spectrum used by the first and second access points 120 and 130; controller 110 may instruct the first access point to communicate with user equipment 122 using frequency range of 3550-3649GHz and the second access point using frequency range of 3650-3700GHz, see [0026 and 0028]).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang with Chitrapu for the benefit of achieving a communication system that includes dynamically switching between two technologies based on network load thereby improving spectrum efficiency loss by limiting the use of each of the technologies in non-desired scenarios. 
Regarding claims 9 and 17, as mentioned in claims 8 and 16, Chitrapu explicitly fails to disclose the device/method, wherein “acquiring the prompt message comprises: acquiring the prompt message from the positioning object, or acquiring the prompt message broadcast by at least one target positioning beacon”.
 However, Wang, which is an analogous art, equivalently discloses the claimed limitations of: “acquiring the prompt message comprises: acquiring the prompt message from the positioning object, or acquiring the prompt message broadcast by at least one target positioning beacon” (= controller 110 may instruct the first access point to communicate with user equipment 122 using frequency range of 3550-3649GHz and the second access point using frequency range of 3650-3700GHz, see [0026 and 0028]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang with Chitrapu for the benefit of achieving a communication system that includes 

Regarding claims 10 and 18, as mentioned in claims 8 and 16, Chitrapu explicitly fails to disclose wherein the processes further comprise: in response to switching the broadcast frequency from the first frequency to the second frequency, switching the broadcast frequency from the second frequency to the first frequency if an instruction message to change the broadcast frequency is not received within a second predetermined time period.
           However, Wang, which is an analogous art, equivalently discloses the claimed limitations of: in response to switching the broadcast frequency from the first frequency to the second frequency, switching the broadcast frequency from the second frequency to the first frequency if an instruction message to change the broadcast frequency is not received within a second predetermined time (see, [0026-27]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang with Chitrapu for the benefit of achieving a communication system that includes dynamically switching between two technologies based on network load thereby improving spectrum efficiency loss by limiting the use of each of the technologies in non-desired scenarios. 


Allowable Subject Matter
5.	Claims 2-3, 5, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                          CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.
   a.    Ryoke et al., (US 2017/0367146) teaches mobile communication system.
    b.   Logan et al., (US 2019/0045407) teaches switching connections over frequency bands of a wireless network.

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.